Citation Nr: 0801240	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06 09-929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the right hand.   

2.  Entitlement to service connection for residuals of a cold 
injury to the left hand.   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge. At the hearing, the veteran withdrew his appeal of the 
claims for increased disability ratings for residuals of cold 
injury to the right foot and the left foot.  See 38 C.F.R. § 
20.204(b) (2007). Hence, those issues are no longer in 
appellate status.


FINDING OF FACT

Poly neuropathy of the right and left hands is as likely as 
not related to residuals of cold injury or frostbite of the 
hands sustained by the veteran during service. 


CONCLUSION OF LAW

Residuals of a cold injury to the right hand and residuals of 
a cold injury to the left hand were incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).   





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has residuals of cold injuries to 
his hands and fingers that are related to frostbite that he 
sustained during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service medical records show that in December 1955, the 
veteran received treatment for frostbite of the distal ends 
of all fingers and thumbs. The degree of frostbite was 
illegibly reported as 1st, 2nd or 3rd degree. He had follow-up 
medical treatment for frostbite through January 1956. The 
service separation physical examination is absent for any 
pertinent complaints or findings.  

VA clinical records from March 1995 t0hrough September 2005 
reveal the veteran's complaints of pain in the hands, marked 
pain when shaking hands, and intolerance to cold. Arthralgias 
of the hands was reported and a neurological examination 
revealed no pertinent findings. VA electromyography and nerve 
conduction studies in February 2006 revealed peripheral 
neuropathy.  X-rays revealed degenerative changes of the 
hands bilaterally.

At a May 2006 VA neurological examination the veteran 
complained of hypersensitivy of the hands to cold, an 
inability to tie (shoe) laces, numbness of the fingers, and a 
weak grip. It was reported that the veteran had 
polyneuropathy in all 4 extremities, likely due to poorly 
controlled diabetes. It was stated that frostbite of the 
hands and feet would not be expected to slow proximal nerve 
conduction velocities. The examiner stated that there may be 
neuropathy related to frostbite, but the magnitude could not 
be determined without resorting to speculation. At a VA 
medical examination for cold injury in May 2006, it was 
reported that there was no residual of cold injury to the 
hands, and that he could not state that degenerative changes 
of the hands were due to cold injury, but more likely due to 
age.  

In a June 2006 addendum from a VA neurologist, it was opined 
that neurological findings were not normal and consistent 
with large fiber polyneuropathy. The examiner stated that 
there may be some underlying neuropathy related to frostbite, 
but there was clearly evidence of diabetic polyneuropathy. 
The examiner indicated that he was unable to determine if 
there was frostbite neuropathy present without resorting to 
speculation. 

In a June 2006 medical addendum a VA physician opined that 
there was no way to relate degenerative changes of the hands 
to cold injury and that they were likely related to the aging 
process.  

Analysis

Preliminarily, it has not been contended or claimed that 
degenerative changes of the right and left hands that are 
shown in clinical findings are related to the residuals of 
cold injuries to the right and left hands the veteran 
sustained during service. 

Generally, service incurrence will be presumed for certain 
chronic diseases, such as arthritis or degenerative joint 
disease, if they are manifest to a compensable degree within 
the year after active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 
There is no medical evidence to support any service or 
presumptive service incurrence or any etiological 
relationship or medical nexus for that matter, between 
degenerative arthritis of the hands that is currently shown 
and the frostbite to the hands and fingers the veteran 
sustained in service.  

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

The medical evidence shows that the veteran currently has 
polyneuropathy of the extremities, specifically including the 
hands. In addition, medical evidence from the veteran's 
military records confirms that he sustained frostbite of the 
hands and fingers during service.  As a result, it must be 
concluded that the veteran meets the first two necessary 
criteria of service connection, namely, medical evidence of 
current disability and medical evidence of service 
incurrence. 

With respect to the remaining service connection criteria, a 
medical nexus or etiological relationship between the in 
service disease or injury and current disability, the record 
includes clinical information from VA cold injury 
examinations indicating there were no residuals of cold 
injuries to the hands and fingers. In addition, the clinical 
information shows that the veteran has diabetes and 
associated peripheral neuropathy.  However, notwithstanding 
this negative evidence, the record also includes neurological 
findings, suggesting that his neuropathy of the hands and 
fingers could in fact to some extent be due to his history of 
frostbite.  A VA neurologist has suggested a potential 
etiological relationship between the veteran's neuropathy and 
frostbite on examination and in addendum in 2006. Clearly, 
this is positive evidence in favor of the veteran's claim, 
suggestive of an etiological relationship between current 
neuropathy of the hands and the service frostbite. 

It is noted that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The veteran's subjective hand and finger neurological 
complaints are recorded, and there is medical evidence 
suggesting that the veteran's polyneurotphy of the right and 
left hands is the result of frostbite which is shown during 
service. That portion that the frostbite residuals contribute 
to the polyneuropathy of the hands is not a matter for 
consideration here. Based on record, it must be concluded 
that the evidence in this case is at least in relative 
equipoise, and as a result, reasonable doubt must be resolved 
in the veteran's favor.  Service connection for residuals of 
a cold injury to the right hand, and residuals of a cold 
injury to the left hand is warranted

The Board has granted the veteran's claims of service 
connection for residuals of a cold injury to the right hand, 
and residuals of a cold injury to the left hand. In light of 
the grants of service connection, the Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the veteran that may exist in 
this case are not prejudicial to the veteran at this time.   


ORDER

Service connection for residuals of a cold injury to the 
right hand is granted.   

Service connection for residuals of a cold injury to the left 
hand is granted.   




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


